DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.

Claims 1-6 and 8-20 are pending.  Claims 1-6 and 8-12 are being examined.  Claim 7 is canceled.  Claims 13-20 are withdrawn from further consideration.  Claim 1 is amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the temperature of the first cooled lean solvent stream is below 60°F”.  Support for “below 60°F” is not found in the instant specification.  Applicant has not pointed out support by page and line numbers and only refers to U.S. Patent Pub. No. 2017/0239612; however, it is unclear as to how the cited Patent Pub. No. is related to the contents of the instant specification.  The subject matter needs to be described in the instant specification and not in other documents that applicant incorporates by reference.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “contacting the permeate gas stream with a second cooled lean solvent stream comprising a hindered amine, wherein the temperature of the first cooled lean solvent stream is below 60°F”.  It is unclear as to what temperature the second lean solvent stream is cooled to.  Also, the recitation of the temperature of the first cooled lean solvent stream is below 60°F in this particular step of the process is repetitive since the claim recites that the temperature of the first cooled lean solvent stream is below 60°F in the previous step of the process wherein the gas stream is contacted with a first cooled lean solvent stream.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8414683 B2) in view of Chen et al. (US 4589896), Woertz (US 3266219), Sartori et al. (US 4112052), and Mak (US 2017/0114295 A1).
Considering claim 1, Zhou teaches a method of separating impurities from a natural gas stream comprising separating carbon dioxide and hydrogen sulfide from the natural gas in a membrane separation system, thereby creating a partially-treated gas stream and a permeate gas stream, the permeate gas stream being comprised primarily of H2S and CO2 and the partially-treated gas stream being comprised primarily of natural gas (Zhou, Col. 1 line 59 – Col. 2 line 11).
Applicant discloses that membranes work by preferentially permeating acid gas through the membrane to a lower pressure which cools both the process gas and permeate (instant specification [0005]).  Applicant additionally discloses that due to the nature of the membrane system, both the temperature of the partially-treated gas stream and the permeate gas stream are reduced (instant specification [0038]).  Thus, according to applicant’s own disclosure, the partially-treated gas stream and the permeate gas stream being at a lower temperature than the natural gas stream is the result of the active/positive process step of separating carbon dioxide and hydrogen sulfide from the natural gas stream in a membrane separation system which creates a partially-treated gas stream and a permeate gas stream.  Zhou teaches a method of separating impurities form a natural gas stream comprising separation carbon dioxide and hydrogen sulfide from the natural gas in a membrane separation system, thereby creating a partially-treated gas stream and a permeate gas stream, the permeate gas stream being comprised primarily of H2S and CO2 and the partially-treated gas stream 
Zhou teaches contacting the partially-treated gas stream with a first lean solvent stream in a first contactor to separate H2S from the partially-treated gas stream, thereby producing a first rich solvent stream and fully-treated gas stream (Zhou, Col. 1 line 66 – Col. 2 line 11).
Although Zhou teaches the permeate stream comprises carbon dioxide and hydrogen sulfide that was removed from the natural gas, he does not explicitly teach contacting the permeate gas stream with a second lean solvent stream in a second contactor to separate H2S therefrom to produce a second rich solvent stream and a CO2 gas stream.
However, Chen teaches a process for separating components of a feed gas containing acid gases and hydrocarbons to form a CO2-rich stream, an H2S-rich stream and a hydrocarbon-rich stream; separation is achieved by initially passing the feed gas through a plurality of membrane separation units to produce a hydrocarbon stream and an acid gas stream; the acid gas stream undergoes further separation to produce a CO2-rich product stream and an H2S-rich stream; this process is especially adaptable for treating natural gas streams (Chen, abstract).  The CO2 product stream can be used as pipeline gas or in subsequent enhanced oil recovery operations and the H2S-rich product stream is of sufficient purity to be used as a feed to a Claus Plant or similar operation for sulfur recovery (Chen, Col. 2 lines 64-68).  The acid gas-rich permeate streams are contacted with a solvent capable of removing H2S, the H2S is absorbed to 2-rich product stream and an H2S-rich solvent stream, the H2S is removed from the solvent to produce an H2S product stream and the regenerated solvent is recycled to treat the acid gas-rich permeate stream from the membrane (Chen, Col. 3 line 64 – Col. 4 lines 38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contact the permeate gas stream in Zhou’s process with a second lean solvent stream in a second contactor to separate H2S therefrom to produce a second rich solvent stream and a CO2 gas stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain two additional useful products (CO2-rich product stream and an H2S-rich stream) with a reasonable expectation of success.
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove H2S and CO2 from the second rich solvent stream in a regenerator thereby producing a second lean solvent stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to recycle and reuse the solvent with a reasonable expectation of success.
Zhou does not explicitly teach removing H2S from the first rich solvent stream thereby producing a first lean solvent stream.
However, Woertz teaches that in conventional absorption procedures wherein the gaseous mixture to be treated is contacted in a counter-current absorption tower with the absorbent in a continuous flow method, the spend solvent is continuously withdrawn and regenerated to remove the absorbed gases and the regenerated solvent 2S from the fist rich solvent stream in a regenerator thereby producing a fist lean solvent stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to recycle and reuse the solvent with a reasonable expectation of success.
Zhou teaches using a solvent comprising an amine that is known for removal of acid gases (Zhou, Col. 4 lines 7-12) and Chen teaches using suitable chemical solvents comprising amines such as monoethanolamine (Chen, Col. 4 lines 4-8), Zhou and Chen do not explicitly teach the lean solvent comprising a hindered amine.
However, Sartori teaches that it is well known to use amine solvents such as monoethanolamine for the removal of acidic gases such as CO2 and H2S from a gas stream but one of its drawbacks is that the regeneration is slow and incomplete (Sartori, Col. 1 lines 27-36 and lines 47-51).  Sartori teaches that sterically hindered amines improve the efficiency, effectiveness and cyclic working capacity of acid gas scrubbing processes and are capable of providing an improved cyclic working capacity over monoethanolamine, diethanolamine or diisopropanolamine (Sartori, Col. 3 lines 52-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a first lean solvent stream and a second lean solvent stream comprising a hindered amine.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to improve the efficiency, effectiveness and cyclic working capacity of acid gas scrubbing processes with a reasonable expectation of success.
Zhou does not explicitly teach a first and/or second cooled lean solvent streams wherein the temperature of the first/second cooled lean solvent streams is below 60°F.  
However, Mak teaches that lower temperatures favor H2S absorption (Mak, [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the temperature of the lean solvents including to within the claimed range of below 60°F and used cooled lean solvent streams.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption steps are carried out at the desired temperature for desired H2S absorption with a reasonable expectation of success.
Considering claims 2-3, Zhou does not explicitly teach cooling the partially-treated gas stream prior to the partially-treated gas stream being contacted by the first lean solvent and cooling the permeate gas stream prior to the permeate gas stream being contacted by the second lean solvent stream.
However, Mak teaches that lower temperatures favor H2S absorption (Mak, [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to cool the partially-treated gas stream prior to the partially-treated gas stream being contacted by the first lean solvent and cool the permeate gas stream prior to the permeate gas stream being contacted by the second lean solvent stream using one or more coolers.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to 2S absorption with a reasonable expectation of success.
Considering claim 4, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for cooling at least one of the first and second lean solvent streams to below ambient temperature after removing H2S therefrom.
Zhou does not explicitly teach cooling at least one of the first and second lean solvent streams to below ambient temperature after removing H2S therefrom.  
However, Mak teaches that lower temperatures favor H2S absorption (Mak, [0060]).  It has already been established that the first and second lean solvent streams are recycled back to the absorption steps after removal of H2S therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cool at least one of the first and second lean solvent streams including to the claimed range of below ambient temperature after removing H2S therefrom.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption steps are carried out at the desired temperature for desired H2S absorption with a reasonable expectation of success.
Considering claims 5-6, it has already been established that the combination of references teaches removal of acid gases (i.e., H2S and CO2) for the first and second rich solvent streams to produce the first and second lean solvent streams.
Zhou teaches the use of aqueous amine solvent for removal of acid gases such as carbon dioxide and hydrogen sulfide from the partially-treated gas stream (Zhou, Col. 1 line 66 – Col. 2 line 11).  Chen also teaches the use of aqueous solutions of amines 2S from the permeate gas stream (Chen, Col. 3 line 64 – Col. 4 line 7).  It has already been established to use a hindered amine as the aqueous amine solvent for removal of acid gases such as carbon dioxide and hydrogen sulfide.  Thus, both contactors would use the same solvent as the lean solvent for the removal of acid gases such as H2S and CO2.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the same regenerator to regenerate the first and second rich solvent streams forming a regenerated solvent stream which could be split and used as the first and second lean solvent streams.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to minimize the total number of equipment (i.e., lower maintenance costs) with a reasonable expectation of success.
It should be noted, that in the above modification, the regenerated solvent stream is formed from both the first and second rich solvent streams which is then used as both the first and second lean solvent streams since both contactors use the same lean solvent stream.  Thus, the first lean solvent stream would have been formed from the second rich solvent stream and the second lean solvent stream would have been formed from the regenerated solvent stream.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8414683 B2) in view of Chen et al. (US 4589896), Woertz (US 3266219), Sartori et al. (US 4112052), Mak (US 2017/0114295 A1), and Zhou et al. (Zhou2014, US 2014/0224118 A1).
Considering claim 8, all of the limitations are met by the prior are referenced in meeting claim 1 except removing acid gas from the fully-treated gas stream and dehydrating the fully-treated stream.
Zhou teaches a membrane/amine column system and process for removing acid gases from natural gas on a floating liquefied natural gas vessel (Zhou, abstract).  Zhou teaches the membrane is used for bulk removal of acid gas from the natural gas and the amine system is used to finish the clean up of the acid gas in order to meet the specifications for a liquefaction section of a LNG facility (Zhou, Col. 3 lines 24-30), he does not explicitly teach removing acid gas from the fully-treated gas stream and dehydrating the fully-treated stream.
However, Zhou2014 teaches in a LNG plant, contaminants such as carbon dioxide and hydrogen sulfide have to be reduced to very low levels to avoid formation of dry ice within the system; commercially, this can be achieved by using a solvent absorption system, such contacting the natural gas with an amine solvent; the contaminant removal is followed by the natural gas being sent through a molecular sieve dehydration unit to remove water below 1 ppmv (Zhou2014, [0003]-[0004]).  Zhou2014 teaches in floating LNG facilities, the movement of the ship can result in poor distribution of liquid in a separation column and the mass transfer efficiency of the gas-liquid phase inside the column will be significantly reduced due to poor distribution; if the column efficiency is reduced, the treated gas from the amine absorber may not be able to meet the low acid gas specification which will generate a plugging problem of the downstream liquefaction system (Zhou2014, [0006]).  Zhou2014 teaches a dehydration 2 removal cycle after the amine absorption unit to ensure the treated gas meets the LNG feed specification (Zhou2014, [0007]-[0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove acid gas from the fully-treated gas stream and dehydrate the fully-treated stream of Zhou.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the treated gas meets the LNG feed specification in case of CO2 slip from the amine absorber and to ensure water is removed from the treated gas stream to avoid any freezing within the LNG system with a reasonable expectation of success.
Considering claim 9, Chen teaches production of a high pressure CO2-rich stream suitable for pipelining or reinjecting in an enhanced oil recovery operation in a natural gas treatment process (Chen, abstract and Table I).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compress the CO2 removed from the fully-treated gas stream and combine it with the CO2 product gas stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to recover additional CO2 as a product that would be suitable for pipelining or reinjecting in an enhanced oil recovery operation in a natural gas treatment process with a reasonable expectation of success.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8414683 B2) in view of Chen et al. (US 4589896), Woertz (US 3266219), Sartori et al. (US 4112052), Mak (US 2017/0114295 A1), and Grave et al. (US 2015/0352463 A1).
Considering claims 10-12, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the first and second contactors being a co-current contacting system.
Zhou does not explicitly teach co-current contacting system.  
However, Grave teaches a co-current contacting system is described which includes a co-current contactor located in-line within a pipe; includes an annular support ring configured to maintain the co-current contactor within the pipe and a number of radial blades configured to allow a liquid stream to flow into the co-current contactor; also includes a central gas entry cone configured to allow a gas stream to flow through a hollow section within the co-current contactor, wherein the co-current contactor provides for efficient incorporation of liquid droplets formed from the liquid stream into the gas stream; additionally, the co-current contacting system includes a separation system configured to remove the liquid droplets from the gas stream (Grave, abstract).  Grave teaches known counter-current contactors used for dehydration or for H2S and CO2
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the first and second contacting steps to be carried out in any type of contactor system that provides a high surface area for efficient removal of acid gases from a gas stream including a co-current contacting system as claimed.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because of Grave’s teaching that a co-current contacting system as claimed would result in more efficient removal of impurities from a gas stream due to a higher surface area for contact of gas and liquid and would result in a small and lighter system than a counter-current system with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding none of the cited references teach or suggest the lean solvent is cooled to below 60°F have been fully considered but are not persuasive.
In support of the above argument applicant argues that Mak teaches in paragraph [0060] that the temperature of the solvent should be 60-80°F.
In paragraph [0060], Mak teaches that by maintaining the cooler outlet temperature as low as possible, preferably 60-80°F because lower temperatures favor the H2S absorption and disfavors the CO2 absorption.  Thus, Mak does not necessarily teach that the temperature of the solvent “should” be 60-80°F; rather, he teaches that the temperature should be as low as possible because lower temperatures favor H2
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In the instant case, Mak teaches that the temperature of the solvent should be as low as possible to favor H2S absorption.  Mak’s disclosure of a preferred temperature of  60-80°F does not constitute a teaching away from lowering the solvent temperature to below 60°F because such disclosure does not criticize, discredit, or otherwise 2S absorption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734